DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
Applicant’s arguments regarding the art rejections under 35 U.S.C. 103 for independent claims 2 and 22 on p. 3-5 of the remarks filed 29 April 2021, have been fully considered and are persuasive.  The rejections of claims 2 and 22 and their dependents therefrom have been withdrawn in view of applicant’s remarks and subsequent reconsideration of the art applied, as detailed below in the reason for allowance.

	The following is an examiner’s statement of reasons for allowance: 
Independent claim 2 is allowed as it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious retrieving a model template from a memory device of the computer system, wherein the model template specifies positions of a plurality of tissue types in a corresponding body area of a healthy individual that is distinct from the patient; deforming the model template in space so that features in the deformed model template line up with corresponding features in the data set; modifying portions of the deformed model template that correspond to the masked-out portion of the data set so that the modified portions represent the anomaly abnormal tissue in combination with  each of the other limitations recited in claim 2 (emphasis added). While primary reference Rapaka discloses deforming the model template and modifying portions of the deformed model, this model is of an 
	Similarly for independent claim 22, this claim is allowed as it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious retrieving a model template from the one or more memory devices, wherein the model template specifies positions of a plurality of tissue types in a corresponding body area of a healthy individual that is distinct from the patient; deforming the model template in space so that features in the deformed model template line up with corresponding features in the data set; modifying portions of the deformed model template that correspond to the masked-out portion of the data set so that the modified portions represent the anomaly abnormal tissue in combination with each of the other limitations recited in claim 22 (emphasis added). While primary reference Rapaka discloses deforming the model template and modifying portions of the deformed model, this model is of an abnormal or sick patient. Secondary reference Cupps is relied upon to teach a model of a healthy individual, however Cupps does not teach deforming or modifying portions of a deformed healthy individual model. As such, the combination would require impermissible hindsight and therefore this combination of references does not render the claim language of claim 22 as obvious. 
	The reasons for allowance of independent claim 1, first indicated as containing allowable subject matter in the Non-Final Office Action mailed 19 February 2020, are provided in that office action.
In summary, claims 1-22 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793